DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 06/17/2021 Final Office Action, claims 1, 5, and 6 were pending. Claim 1 was rejected, while claims 5 and 6 were withdrawn.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. This application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid. The finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/17/2021 is entered.
In the 12/17/2021 Reply, claim 1 was amended. 
Claims 1, 5, and 6 remain pending.
 
Remarks and Amendments
	Claim 1 was rejected under 35 U.S.C. 103 as being unpatentable over Kalia, et al., Journal of Scientific & Industrial Research, 61:630 (2002) and U.S. Pat. No. 6,656,437 B2 (issued 12/02/2003; hereinafter US6656437B2):

    PNG
    media_image1.png
    480
    684
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    521
    685
    media_image2.png
    Greyscale

	The Applicant amended claim 1 to recite “An extraction device configured to allow flow extraction. . .wherein said extraction device is configured to allow said alcohol to be poured onto said cannabis and to flow through said cannabis and through said hole.” The Applicant argues that Kalia is directed to a modified cold percolation method for regulating extraction of oil from oil seeds and therefore fails to contemplate a column adapted to be filled with a predetermined quantity of cannabis and alcohol as claimed. (Reply, pp. 7-10). The Applicant attempts to distinguish the claimed column through its intended use for cannabis extraction. However, the claim is drawn to an apparatus, not the process of using the apparatus. The claimed apparatus is structurally complete in the absence of the intended use for cannabis extraction. Furthermore, the Applicant provides no evidence of functional incapabilities pertaining to the glass column of Kalia. 
	The Applicant then argues that US6656437B2 does not disclose a column with a hole at its bottom through which alcohol, after contacting the cannabis, drains under influence of gravity, because it teaches a percolation mechanism based on a pump and recirculation of solvent, which the Applicant asserts must be interpreted to include cotton or filter paper. (Reply, pp. 7-8). This argument is not persuasive, as it ignores the use of US6656437B2 in the rejection for its stopcock, not its cotton or paper filters. In addition, this argument again attempts to distinguish the claimed apparatus by its intended use for cannabis extraction. The intended use does not distinguish the claimed apparatus, which is structurally complete even in the absence of the intended use for cannabis extraction. 
	The Applicant also argues that using a stopcock cannot provide a reproducible method, because the flow speed and contact time of alcohol and cannabis will vary with each use. (Reply, p. 8). This argument is not supported by evidence of its veracity, e.g., that it is impossible to consistently open a stopcock. The Applicant also argues that a stopcock can only be open or closed and cannot be partially opened (Id.), however, this argument does not withstand scrutiny, considering a stopcock is not limited to open or closed and is well known to be a rotating valve used to control the flow of a liquid or gas.  
	Finally, the Applicant’s arguments never speak to the combination of Kalia and US6656437B2 but instead attack each reference individually. Note, the Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 426 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986).

Rejections
35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kalia and US6656437B2.
Claim 1 encompasses an extraction column (d = 1-4 cm) with a hole at the bottom (d = 1-2 mm); a stand to keep the column at a fixed height; a receptacle beneath the hole.  
Kaila teaches an extraction device comprising a glass column with a bottom that has a continuous hole through which extraction fluid is able to flow out under the influence of gravity configured to allow a solvent to be poured into the column:  
    PNG
    media_image3.png
    547
    404
    media_image3.png
    Greyscale
 (p. 631, Figure 1, (ii)-(xiii)). The device includes a column with a diameter of 1.905 cm to 2.54 cm and includes an iron stand (vii) as well as a collection device beneath the column. This column differs from that of claim 1 in that its hole is 5 mm rather than 1-2 mm as claimed. 
US6656437B2 teaches a similar conical extraction device made of glass, copper, or stainless steel, with a hole at the bottom through which extraction fluid may flow out under the influence of gravity: 
    PNG
    media_image4.png
    508
    355
    media_image4.png
    Greyscale
. (Fig. 1; col. 1, l.43 to col. 2, l.15). The extraction device is held upright by members, 4, i.e., a stand. The device includes a recipient container. The device includes a stopcock at the hole, which can be adjusted to control the flow rate of solvent and extract. (col. 2, ll. 3-15). As disclosed in US6656437B2, the stopcock may be closed (i.e., a hole of 0 mm and percolation rate of 0 drops/min) and opened to allow 4-6 drops/min to 40-60 drops/min, depending on the amount of crude material. Id. (col. 2, ll. 3-15; col. 5, ll.26-45). 
It is obvious to include a stopcock as in US6656437B2 within the device of Kalia in order to provide fine control over flow rate. Inclusion of a stopcock in Kalia results in a hole having a variable diameter of 0 mm to 5 mm, a range overlapping the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Claims 1, 5, and 6 are pending.
Claim 1 is rejected.
Claims 5 and 6 are withdrawn.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655